November 10, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

  EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD,
    TONY THOMAS, DERRICK LEWIS AND RON BROUSSARD, Appellants

NO. 14-11-00772-CV                      V.

                           HARDRIDERS, INC., Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on August 29, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD,
TONY THOMAS, DERRICK LEWIS AND RON BROUSSARD, JOINT AND
SEVERALLY.
      We further order this decision certified below for observance.